department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep tep ra ul uniform issue list xxxxxkkxxxkkkkkk xxxxxkxkxkxkkxkxkkkk xxkxxxxkxkxkxkkkkkkxk legend taxpayer a individual b ira x xxkxxxkkkkkkxkkkkkkkkkkk financial_institution m xxxkxxkxkxxkkxkkkkkkkkkkkk account y amount d bank z date date date dear xxxxxxxxxxxxx this is in response to your letter dated date and supplemented by letters dated date date and date as submitted by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested xxxxxxxxxxxxkxx page taxpayer a age represents that she received a distribution from ira x totaling amount d taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the deteriorating physical and mental condition of her husband individual b for whom she had become the sole caregiver taxpayer a further represents that amount d has not been used for any other purpose taxpayer a represents that on date she requested and received a distribution of amount d from ira x held by financial_institution m on date amount d was deposited into account y a non-ira account at bank z during the period preceding the distribution and through the end of the 60-day rollover period individual b was suffering from a variety of medical issues including gall bladder disease and cancer as a result of which he underwent multiple medical treatments including various tests an operation radiation treatment and chemotherapy he was also hospitalized during part of that time during this time taxpayer a was individual b’s sole non-institutional caregiver and she was under considerable duress as a result of her husband’s deteriorating health taxpayer a represents that in addition to individual b’s physical conditions he was also suffering from increasing memory loss and was diagnosed with alzheimer's shortly after the end of the 60-day rollover period taxpayer a has provided documentation showing that individual b was treated for these physical and mental health conditions during the period taxpayer a asserts that as a result of individual b’s medical_condition and taxpayer a being his sole caregiver amount d was deposited into account y instead of a rollover ira taxpayer a did not become aware that a timely rollover had not been made of amount d until date while consulting with her tax accountant based on the facts and representations a ruling is requested that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if xxxxxxxxxxxkxxx page i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which he receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408i of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408i of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover within the 60-day rollover period prescribed by sec_408 of the code was due to the deterioration of individual b's health and his hospitalization during the 60-day rollover period and due to her increased responsibilities as his sole caregiver therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira y xxxxxxxxxxxxxxx page taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount d into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file with this office if you wish to inquire about this ruling please contact xxxxxxxxx se t ep ra t4 d no x0ooooox at x00ooooxoxxk kk kkokkkkkk sincerely yours vhuw banka laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
